Exhibit 10.4

 

RESTRICTED STOCK AGREEMENT

 

CALGON CARBON CORPORATION, a Delaware corporation (the “Company”), and, [·], an
employee of the Company (the “Grantee”), for good and valuable consideration the
receipt and adequacy of which are hereby acknowledged and intending to be
legally bound hereby, agree as follows:

 

1.                                      Restricted Stock Award.  The Company
hereby confirms the award to the Grantee of [·] ([·]) shares of Common Stock,
par value $0.01 per share, of the Company (the “Restricted Stock”), under and
subject to the terms and conditions of this Agreement and the Company’s Amended
and Restated 2008 Equity Incentive Plan (the “Plan”).  The Plan is incorporated
by reference and made a part of this Agreement as though set forth in full
herein.  Terms which are capitalized but not defined in this Agreement have the
same meaning as in the Plan unless the context otherwise requires.  This
Restricted Stock award shall be effective as of [·] (the “Effective Date”),
provided that this Agreement is executed by the Grantee and delivered to the
Company.  As of the Effective Date, the Grantee shall be a shareholder of the
Company with respect to the Restricted Stock and shall have all the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the Restricted Stock, subject to the restrictions of the Plan and this
Agreement.  With respect to dividends and other distributions on the Restricted
Stock, (i) all cash dividends and distributions shall be withheld by the Company
and shall be paid to Grantee upon the vesting of the Restricted Stock to which
it relates or, if such Restricted Stock is forfeited to the Company, such cash
dividends and distributions shall likewise be forfeited, and (ii) all dividends
and distributions paid in Common Stock or other securities or property will be
held in escrow subject to the same restrictions as the Restricted Stock.

 

2.                                      Acceptance of Restricted Stock Award. 
The Grantee accepts the award of the Restricted Stock confirmed hereby, subject
to the restrictions of the Plan and this Agreement.

 

3.                                      Restrictions.

 

A.                                    If the Grantee’s employment with the
Company terminates prior to the dates set forth in the table below in this
Section 3(A) for any reason, other than as a result of the (x) death of the
Grantee, (y) the termination of employment of the Grantee under the conditions
constituting a “Covered Change of Control Termination” as described in
Section 5(c) of the Employment Agreement dated as of [·] (the “Employment
Agreement”) between the Company and Grantee or (z) the Retirement of the Grantee
(as defined below), the shares of the Restricted Stock shall, upon such
termination of employment and without any further action, be forfeited to the
Company by the Grantee and cease to be issued and outstanding shares of the
Common Stock of the Company.  As used herein, “Retirement” shall mean a Grantee
terminating his or her employment (a) at age 65 or older or (b) at age 55 or
older if he or she has completed at least 15 years of continuous employment with
the Company or its affiliates.

 

--------------------------------------------------------------------------------


 

Date of Termination of Employment

 

Number of Shares of the
Restricted Stock Forfeited

 

 

 

On or before, [·]

 

all shares are forfeited

 

 

 

From, [·] to [·], inclusive

 

66.67% shares

 

 

 

From, [·] to [·], inclusive

 

 

 

 

 

 

 

33.33% shares

 

 

 

After, [·]

 

all shares are vested

 

If (i) the Grantee remains employed with the Company on the respective dates on
which the shares of the Restricted Stock are no longer subject to forfeiture
under the preceding table, and (ii) the shares of the Restricted Stock have not
been previously forfeited to the Company, the employment restriction imposed
hereby on the respective shares of the Restricted Stock shall lapse and a
certificate representing such shares shall be issued or transferred by the
Company to the Grantee or the prohibition of access by Grantee to any shares
issued in book entry form shall be removed.

 

If the Grantee’s employment with the Company terminates as a result of the death
of the Grantee, or the termination of employment of the Grantee under the
conditions described in Section 5(c) of the Employment Agreement, the employment
restriction imposed hereby on the shares of the Restricted Stock on which the
employment restriction has not previously lapsed shall lapse and a certificate
representing such shares shall be issued or transferred by the Company to the
Grantee or the prohibition of access by Grantee to any shares issued in book
entry form shall be removed.

 

If the Grantee’s employment with the Company terminates as a result of the
Grantee’s Retirement, the employment restriction imposed hereby on the shares of
Restricted Stock which has not previously lapsed shall lapse based on the
following formula:

 

 

 

Number of full months employed

Number of shares of Restricted Stock

 

since last vesting date*

scheduled to vest at next vesting date

X

Number of months since last vesting
date* until next vesting date

 

and a certificate representing such shares shall be issued or transferred by the
Company to the Grantee or the prohibition of access by Grantee to any shares
issued in book entry form shall be removed.

 

--------------------------------------------------------------------------------

*(or, prior to the first vesting date, since the grant date)

 

2

--------------------------------------------------------------------------------


 

B.                                    Except for transfers to a trust that is
revocable by the Grantee alone as permitted by Section 6.3 of the Plan and
subject to the conditions set forth therein, the Grantee shall not sell,
exchange, assign, alienate, pledge, hypothecate, encumber, charge, give,
transfer or otherwise dispose of, either voluntarily or by operation of law, any
shares of the Restricted Stock, or any rights or interests appertaining thereto,
prior to the lapse of the employment restriction imposed hereby and the issuance
or transfer to the Grantee of certificates with respect to such shares as
provided herein, except that the shares of the Restricted Stock may be
transferred by the Grantee by Will or, if the Grantee dies intestate, by the
laws of descent and distribution of the state of domicile of the Grantee at the
time of death.

 

C.                                    Subsequent to the lapse of the employment
restriction imposed hereby, Grantee agrees that the Restricted Stock cannot be
offered, sold, pledged or otherwise disposed of, and the Grantee will not offer,
sell, pledge or otherwise dispose of the Restricted Stock, except pursuant to
(i) an effective registration statement under the Securities Act of 1933, as
amended (the “1933 Act”) and qualification under applicable state and foreign
securities laws, or (ii) in accordance with Rule 144 under the 1933 Act.

 

D.                                    As of the Effective Date, certificates
representing the shares of the Restricted Stock shall be issued in the name of
the Grantee and held by the Company in escrow or shares will be issued in
Grantee’s name in book entry form until the earlier of the forfeiture of the
shares of the Restricted Stock to the Company or, subject to Section 4 hereof,
the lapse of the employment restriction set forth herein with respect to such
shares.  The Grantee shall execute and deliver to the Company a blank stock
power in form acceptable to the Company with respect to each of the certificates
representing the shares of the Restricted Stock.  Such stock power shall be
returned to the Grantee if the employment restriction imposed hereby lapses with
respect to the shares to which the stock power relates.

 

4.                                      Withholding of Taxes.  The Grantee shall
be advised by the Company as to the amount of any Federal income or employment
taxes required to be withheld by the Company on the compensation income
resulting from the award of the Restricted Stock.  The timing of the withholding
will depend on whether the Grantee makes an election under Section 83(b) of the
Code.  State, local or foreign income or employment taxes may also be required
to be withheld by the Company on any compensation income resulting from the
award of the Restricted Stock.  The Grantee shall pay any taxes required to be
withheld directly to the Company in cash upon receipt of the Restricted Stock
or, at the Grantee’s option, the Grantee may direct that the Company withhold a
sufficient number of shares of Restricted Stock to pay such withholding
obligations.  If the Grantee does not pay any taxes required to be withheld
directly to the Company within ten days after any such request, the Company may
withhold such taxes from any other compensation to which the Grantee is entitled
from the Company.  The Grantee shall hold the Company harmless in acting to
satisfy the withholding obligation in this manner if it becomes necessary to do
so.  Notwithstanding other provisions of this Agreement, the certificates
representing the shares of the Restricted Stock shall not be released from
escrow until all taxes required to be withheld with respect to the Restricted
Stock have been paid to the Company.

 

3

--------------------------------------------------------------------------------


 

5.                                      Interpretation of Plan and Agreement. 
This Agreement is the restricted stock agreement referred to in Section 2.5 of
the Plan.  If there is any conflict between the Plan and this Agreement, the
provisions of the Plan shall control.  Any dispute or disagreement which shall
arise under or in any way relate to the interpretation or construction of the
Plan or this Agreement shall be resolved by the Committee and the decision of
the Committee shall be final, binding and conclusive for all purposes.

 

6.                                      Effect of Agreement on Rights of Company
and Grantee.  This Agreement does not confer any right on the Grantee to
continue in the employ of the Company or interfere in any way with the rights of
the Company to terminate the employment of the Grantee.

 

7.                                      Binding Effect.  This Agreement shall be
binding upon the successors and assigns of the Company and upon the legal
representatives, heirs and legatees of the Grantee.

 

8.                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the Company and the Grantee and
supersedes all prior agreements and understandings, oral or written, between the
Company and the Grantee with respect to the subject matter of this Agreement.

 

9.                                      Amendment.  This Agreement may be
amended only by a written instrument signed by the Company and the Grantee.

 

10.                               Section Headings.  The Section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of any of the provisions of this
Agreement.

 

11.                               Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Pennsylvania.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of this [·] day of [·].

 

 

CALGON CARBON CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Grantee:

 

 

5

--------------------------------------------------------------------------------